DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Apr 2022 has been entered.
Claims 23-24, 26-30, and 32-42 are pending in the application with claims 25 and 31 canceled. Claims 27-29 and 36-37 remain withdrawn. Claims 23, 30, and 38 are currently amended.
The prior 35 U.S.C. 103 rejection is withdrawn based upon the amendment to the claims.
Response to Arguments
Applicant’s arguments, see Pg. 5-7, filed 29 Mar 2022, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive. Therefore the prior 35 U.S.C. 103 rejection has been withdrawn.
Examiner concurs with applicant’s assertion that each of the amended independent claims patentably distinguishes over the previous 35 U.S.C. 103 rejection.
Terminal Disclaimer
The terminal disclaimer filed on 29 Mar 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,449,319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the raised portion is positioned within or downstream of the outlet port" in Ln. 10 which deems the claim indefinite. Claim 23 has been amended to now recite the raised portion as an element of the humidification chamber (note the change in indenting relative to the previous claim set of 19 Jan 2022). The outlet port appears to be the farthest downstream location of the humidification chamber. It is thus unclear how the raised portion can be part of the humidification chamber and yet potentially “downstream of the outlet port” under the second alternative of the “or” statement of the limitation. For the purposes of examination the second portion of the “or” statement will be ignored as this would appear to inadvertently attempt to break the raised portion away from the humidification chamber where it has been previously recited.
Allowable Subject Matter
Claims 23-24 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 30, 32-35, and 38-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, Huddart fails to teach or suggest a raised portion within the outlet port of the humidification chamber. (Note the above 35 U.S.C. 112(b) rejection of the claim and its accompanying claim interpretation.)
There is not found to be a preponderance of the evidence that one having ordinary skill in the art beginning from Huddart would have considered it prima facie obvious to have included a raised portion in the humidification chamber to satisfy the requirements of the instant claim without improper hindsight reasoning.
Regarding claim 30, the claim is allowed for having been amended to include all limitations of former claim 31, which was indicated as allowable subject matter in the preceding Office action.
Regarding claim 38, the claim is considered allowable over the prior for similar reasons as discussed above in regard to claim 23. The prior art fails to teach or suggest a raised portion of the humidification chamber which would provide the functionality recited of the raised portion in the instant claim. Note that the claim has been amended via new indents to now recite the raised portion as an element of the humidification chamber.
Conclusion
It is noted that claims 27-29 and 36-37 will not be eligible for rejoinder based upon the present amendment to the independent claims by which now specifies the raised portion as an element of the humidification chamber, through the change in indenting of the independent claims. The withdrawn claims instead recite the raised portion as at locations which are not part of the humidification chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785